1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   JONATHAN CLARK,                    CASE NO. CV 17-8381 RGK (SS)

12                     Petitioner,
                                        ORDER ACCEPTING FINDINGS,
13        v.
                                        CONCLUSIONS AND
14   DANIEL PARAMO, Warden,
                                        RECOMMENDATIONS OF UNITED
15                     Respondent.
                                        STATES MAGISTRATE JUDGE
16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, all the records and files herein, and the Report and
19   Recommendation of the United States Magistrate Judge.        The time
20   for filing Objections to the Report and Recommendation has passed
21   and no Objections have been received.       Accordingly, the Court
22   accepts and adopts the findings, conclusions and recommendations
23   of the Magistrate Judge.
24

25

26

27

28
1         IT IS ORDERED that the Petition is denied and Judgment shall

2    be entered dismissing this action with prejudice.

3

4         IT IS FURTHER ORDERED that the Clerk serve copies of this

5    Order and the Judgment herein on Petitioner at his current address

6    of record.

7

8         LET JUDGMENT BE ENTERED ACCORDINGLY.

9
10   DATED: January 24, 2019

11
                                                        __________
12                                       R. GARY KLAUSNER
                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                     2
